ORDER

PER CURIAM.
Bryan D. Peiffer appeals the judgment entered upon his conviction by a jury of one count of driving while intoxicated pursuant to section 577.010, RSMo 2000. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).